—In an action to recover damages for personal injuries, the defendant Knights of Columbus appeals from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated October 19, 1999, as granted that branch of the cross motion of the defendant 40-27 235th Street Corporation which was for summary judgment on its cross claim alleging breach of contract.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff allegedly tripped and fell on a sidewalk adjacent to the premises owned by the defendant 40-27 235th Street Corp. (hereinafter 40-27) and leased to the defendant Knights of Columbus (hereinafter the Knights). Pursuant to paragraph 36 of the lease, the Knights were required to obtain a general liability insurance policy covering “the said premises as well as the sidewalk” and naming 40-27 an additional insured. It is undisputed that the Knights failed to obtain such insurance.
Since it is uncontroverted that the Knights failed to obtain the insurance required by the lease, the Supreme Court properly granted summary judgment to 40-27 on its cross claim alleging breach of contract (see, Kennelty v Darlind Constr., 260 AD2d 443; Schumann v City of New York, 242 AD2d 616; Keelan v Sivan, 234 AD2d 516). Accordingly, the Knights are *467liable to 40-27 for any damages resulting from their failure to obtain the insurance, including any liability of 40-27 to the plaintiff (see, Legree v Maio Trucking Corp., 253 AD2d 518; Keelan v Sivan, supra).
The remaining contentions of the Knights are without merit. Bracken, J. P., Joy, Friedmann and Schmidt, JJ., concur.